DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is claiming Foreign Priority to Foreign Applications JP2020-104878 filed on 06/17/2020. The certified copies of papers required by 37 CFR 1.55 have been received.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions.
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-11 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 7, and 11, the claim, when “taken as a whole,” is directed to the abstract idea of providing information on a burstable instance provided by a public cloud, the burstable instance being a candidate to which a predetermined instance under utilization is migrated, wherein: the burstable instance recommendation identifies a first candidate burstable instance provided by the public cloud, the first candidate burstable instance to which the instance under utilization is migratable based on performance time series data of the instance under utilization, the burstable instance recommendation calculates high load performance time series data in which occurrence of a load higher than in the performance time series data is estimated on the identified first candidate burstable instance, and the burstable instance recommendation calculates a penalty in case of the high load performance time series data; and the burstable instance recommendation recognizably displays a basic cost of the first candidate burstable instance and the penalty.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 7, and 11 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), mathematical calculations, and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a processor and program causing a computer to execute providing information …… in claims 1, 7, and 11.”
Furthermore, Examiner asserts that claim 11 also does not include limitations amounting to significantly more than the abstract idea. Although claim 11 includes a program causing a computer to execute providing information on a burstable instance provided by a public cloud amounts to generic computing elements performing generic computing functions.
Further, "display a cost" is a generic computer component applying the abstract idea.1
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 7, and 11 are implying that “….…identify a first candidate burstable instance provided by the public cloud, the first candidate burstable instance to which the instance under utilization is migratable based on performance time series data of the instance under utilization, to calculate high load performance time series data in which occurrence of a load higher than in the performance time series data is estimated on the identified first candidate burstable instance, and to calculate a penalty in case of the high load performance time series data; and display a cost of the first candidate burstable instance and the penalty........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 7, and 11 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-6 and 8-10 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 7, and 11 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 7, and 11 include various elements that are not directed to the abstract idea. These elements include a processor and program causing a computer to execute providing information. 
Examiner asserts that a processor and program causing a computer to execute providing information do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 11 also does not include limitations amounting to significantly more than the abstract idea. Although claim 11 includes a program causing a computer to execute providing information on a burstable instance provided by a public cloud amounts to generic computing elements performing generic computing functions.
Further, "display a cost" is a generic computer component applying the abstract idea.2
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 1 and specification paras 2, 9, 14, 22-29)3, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a memory and processor in claims 1, 7, and 11 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.4 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.5
Claims 2-6 and 8-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 7, and 11.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea a processor cause the processor to: provide,…….; identify, …….; and display, …….are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Beaty et al. (US Pub. No. 2008/0295096), hereinafter Beaty et al., Fig. 20 and para [0010] demonstrate that it is well-understood, routine and conventional a processor and display devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Further, evinced by Rawat et al. (US Pub. No. 2006/0242154), hereinafter Rawat et al., para [0045] demonstrates that it is well-understood, routine and conventional a processor and display devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Signal per se
Claim 11, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 recites “one or more computer storage media having computer …” The broadest reasonable interpretation of a claim drawn to program causing a computer to execute providing information typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of computer readable media.
Here, as seen on page 5 paragraphs [0014] of Applicant’s specification “the program source may be a program distribution server-readable storage medium or a computer readable storage medium, for example, (e.g. portable storage medium). In the following description, two or more programs may be implemented as one program, or one program may be implemented as two or more programs. At least a part of processes implemented by a hardware circuit (e.g. ASIC (Application Specific Integrated Circuit) or FPGA (Field Programmable Gate Array)).” As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2111.01.
Examiner recommends amending the claim to clearly include a non-transitory tangible media in order to overcome this rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-11 rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. No. 2008/0295096) (hereinafter Beaty et al.) in view of "Predictive Elastic Resource Scaling for cloud systems" Zhenhuan Gong, Xiaohui Gu, and John Wilkes - 978-1-4244-8909-1-2010 IEEE (hereinafter Gong et al.).
Regarding claims 1, 7, and 11, Beaty discloses a burstable instance recommendation apparatus comprising
a processor, the burstable instance recommendation apparatus providing information on a burstable instance provided by a public cloud (see Beaty, para [0010], wherein executing on one processor might facilitate an action carried out by instructions executing on a remote processor; para [0007], wherein forecasting future demand for service in the computer server system based on the historical data, and updating the mapping of the virtual machines to the physical machines based on the forecasting of the future demand; para [0089], wherein the resource allocation can be modified to enhance and even optimize power consumption and performance. Prediction may involve, for example, computing and subtracting the seasonal components, and predicting the residual process using an Autoregressive Moving Average process; and para [0010], wherein storage devices through intervening private or public networks),
the burstable instance being a candidate to which a predetermined instance under utilization is migrated (see Beaty, para [0059], wherein the predicted demand values are used by the optimization techniques implemented in the placement module 1006 to compute the mapping of VMs to PMs for the next interval. The placement module 1006 performs required migrations and the process iterates; and para [0029], wherein leverage consolidation based on server virtualization and image migration to address issues of low utilization of physical resources, and provide techniques for dynamic resource allocation in virtualized server environments, which, in one or more embodiments, reduce and even minimize the cost of running the data center),
wherein: 
the processor identifies a first candidate burstable instance provided by the public cloud, the first candidate burstable instance to which the instance under utilization is migratable based on performance time series data of the instance under utilization (see Beaty, para [0032], wherein identify those servers which benefit most from dynamic migration-an analytical formula disclosed herein can be used to classify virtual machines based on readily obtainable metrics; para [0033], wherein forecasting technique suited for handling time series of resource demands in a typical data center and capable of automatic adaptation to various dominating periodic patterns; and para [0029], wherein leverage consolidation based on server virtualization and image migration to address issues of low utilization of physical resources, and provide techniques for dynamic resource allocation in virtualized server environments, which, in one or more embodiments, reduce and even minimize the cost of running the data center),
the processor calculates high load performance time series data in which occurrence of a load higher than in the performance time series data is estimated on the identified first candidate burstable instance (see Beaty, paras [0070]-[0071] and [0086], wherein this experiment shows that the MFR algorithm meets the SLA objective for four values of overflow target (0.10, 0.07, 0.04 and 0.01). For a given pa set of 10 simulations is executed, each using a combination of 10 VM's selected at random from the set of production traces. The minimum, maximum, and average rate of overload violations are computed based on the 10 runs. The results are presented in the table below (a comparison of target overflow percentile (p) with the simulation results averaged over the test configurations). The results show that the technique meets or exceeds its targets. The rate of capacity overflows is reduced tip to 20% at 6 PMs. Note that the curves are expected to converge in the limiting cases of large and small numbers of PMs. At large numbers of PMs overcapacity drives the overload rate to zero, while at small numbers the MFR can no longer compensate for lack of capacity by dynamic moves

    PNG
    media_image1.png
    173
    382
    media_image1.png
    Greyscale
), and 
the processor calculates a penalty in case of the high load performance time series data (see Beaty, para [0046], wherein an accurate forecast methodology that estimates the resource demand based on the observed history is advantageous in efficiently executing the trade-off between optimal resource usage and the penalties associated with SLA violations in a dynamic system, such as a data center. For each resource of interest (such as CPU or memory) the historical usage data is analyzed and a predictor is built that forecasts the probability distribution of demand in a future observation interval. The predictor can be used to forecast values for multiple intervals ahead); and
while Beaty discloses a cost of the first candidate burstable instance and the penalty (see Beaty, para [0029], wherein the cost has competing terms that penalize both (i) overcapacity (low utilization) and (ii) overloading, which causes poor application performance and violates contractual Service Level Agreements (SLAs); and para [0046], wherein estimates the resource demand based on the observed history is advantageous in efficiently executing the trade-off between optimal resource usage and the penalties associated with SLA violations in a dynamic system, such as a data center). 
Beaty et al. fails to explicitly disclose recognizably displays a cost of the first candidate burstable instance and the penalty.
Analogous art Gong et al. discloses recognizably displays a cost of the first candidate burstable instance and the penalty (see Gong, page 11, wherein Mean: the predicted resource demand is the mean usage over the samples in the window. Max: the predicted resource demand is the maximum resource usage over the samples in the window; and pages 14-15, wherein the profit-rate of the cloud provider is calculated by starting with the revenue obtained from renting out the resources used by (not allocated to) the application. We then subtracted from this any penalties (rebates) incurred, as well as the costs for the resources allocated to the application and required to run the prediction algorithm. The profit was calculated every hour and we show the average profit over the same 72 hour period as before in Figure 8 for the three penalty functions

    PNG
    media_image2.png
    383
    524
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaty, regarding the Dynamic Placement of Virtual Machines For Managing Violations, to have included recognizably displays a cost of the first candidate burstable instance and the penalty because it would improve over instance consolidation in reducing the amount of required capacity and the rate of service level agreement violations. Using the Predictive Elastic Resource Scaling for cloud systems of Gong would continuously improve resource utilization for the cloud providers.
Regarding claims 2 and 8, Beaty discloses the burstable instance recommendation apparatus according to claim 1,
wherein the processor calculates prediction performance time series data in which future performance time series data is estimated based on the performance time series data (see Beaty, paras [0046]-[0048], wherein an accurate forecast methodology that estimates the resource demand based on the observed history is advantageous in efficiently executing the trade-off between optimal resource usage and the penalties associated with SLA violations in a dynamic system, such as a data center. For each resource of interest (such as CPU or memory) the historical usage data is analyzed and a predictor is built that forecasts the probability distribution of demand in a future observation interval.
    PNG
    media_image3.png
    247
    508
    media_image3.png
    Greyscale
), and 
the processor sets burstable instance satisfying the prediction performance time series data to the first candidate burstable instance (see Beaty, para [0030], wherein

    PNG
    media_image4.png
    163
    509
    media_image4.png
    Greyscale
).
Regarding claims 3 and 9, Beaty discloses the burstable instance recommendation apparatus according to claim 2,
wherein the processor calculates the high load performance time series data based on the prediction performance time series data (see Beaty, para [0015], wherein Fig. 4 depicts exemplary demand with high variability; para [0044], wherein VMs can be categorized as predictable or unpredictable based on the value of Formula (4). Note that by multiplying Formula (4) by LP the absolute value of the gain from dynamic management is obtained).
Regarding claims 4 and 10, Beaty discloses the burstable instance recommendation apparatus according to claim 1,
wherein:
the processor identifies second candidate burstable instance satisfying the high load performance time series data (see Beaty, para [0059], wherein the predicted demand values are used by the optimization techniques implemented in the placement module 1006 to compute the mapping of VMs to PMs for the next interval. The placement module 1006 performs required migrations and the process iterates; and para [0029], wherein leverage consolidation based on server virtualization and image migration to address issues of low utilization of physical resources, and provide techniques for dynamic resource allocation in virtualized server environments, which, in one or more embodiments, reduce and even minimize the cost of running the data center); and
while Beaty discloses a cost of the second candidate burstable instance (see Beaty, para [0029], wherein the cost has competing terms that penalize both (i) overcapacity (low utilization) and (ii) overloading, which causes poor application performance and violates contractual Service Level Agreements (SLAs); and para [0046], wherein estimates the resource demand based on the observed history is advantageous in efficiently executing the trade-off between optimal resource usage and the penalties associated with SLA violations in a dynamic system, such as a data center). 
Beaty et al. fails to explicitly disclose recognizably displays a cost of the second candidate burstable instance.
Analogous art Gong et al. discloses recognizably displays a cost of the second candidate burstable instance (see Gong, pages 14-15, wherein the profit-rate of the cloud provider is calculated by starting with the revenue obtained from renting out the resources used by (not allocated to) the application. We then subtracted from this any penalties (rebates) incurred, as well as the costs for the resources allocated to the application and required to run the prediction algorithm. The profit was calculated every hour and we show the average profit over the same 72 hour period as before in Figure 8 for the three penalty functions

    PNG
    media_image2.png
    383
    524
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaty, regarding the Dynamic Placement of Virtual Machines For Managing Violations, to have included recognizably displays a cost of the second candidate burstable instance because it would improve over instance consolidation in reducing the amount of required capacity and the rate of service level agreement violations. Using the Predictive Elastic Resource Scaling for cloud systems of Gong would continuously improve resource utilization for the cloud providers.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. No. 2008/0295096) (hereinafter Beaty et al.), in view of "Predictive Elastic Resource Scaling for cloud systems" Zhenhuan Gong, Xiaohui Gu, and John Wilkes - 978-1-4244-8909-1-2010 IEEE (hereinafter Gong et al.), and further in view of (US Pub. No. 2017/0149687) (hereinafter Udupi et al.).
Regarding claim 6, Beaty discloses the burstable instance recommendation apparatus according to claim 2,
wherein:
the processor determines effectiveness of a prediction model estimating the prediction performance time series data of the instance under utilization; and the processor sets an instance under utilization from which prediction performance time series data is obtained (see Beaty, para [0059] referring to Fig. 10 shows a monitoring unit (e.g., measurement module 1002) collects resource demand data and saves it in a repository. A sliding window of this historic data is combined with the current metrics by the forecasting module 1004 to predict resource demand in the next interval. The predicted demand values are used by the optimization techniques implemented in the placement module 1006 to compute the mapping of VMs to PMs for the next interval. The placement module 1006 performs required migrations and the process iterates),
to a target identifying the first candidate burstable instance (see Beaty, para [0062], wherein for each target PM, the distribution of the sum of resource demands of all virtual machines allocated to this PM is computed. If the p-percentile of this distribution is no greater than the capacity of the PM, the VM is assigned to this PM. If the list of PMs is exhausted without satisfying this condition, the VM is assigned to the PM that has the smallest difference between allocated demands and its capacity).
Beaty et al. and Gong combined fail to explicitly disclose the prediction performance time series data being estimated by a prediction model having effectiveness with a predetermined criteria or more.
Analogous art Udupi et al. discloses the prediction performance time series data being estimated by a prediction model having effectiveness with a predetermined criteria or more, to a target identifying the first candidate burstable instance (see Udupi, para [0064] rebalance trigger 114 predicts can predict the performance of the cloud, and use predicted state information to determine if one or more criteria has been met for triggering a rebalancing of the federated cloud. The performance of the cloud can include performance information at one or more levels including: at the network level, at the physical host level, at the cloud (i.e., performance of the resources in the cloud) resource level, and/or at the application level; para [0018], wherein the resources monitor can apply a predictive model on the time-series information to determine predicted state information. The one or more conditions can include the predicted state information meeting a predetermined criteria; paras [0069]-[0070], wherein the solver 310 determines an optimal placement for each virtual machine (i.e., which physical host is best for hosting the virtual machine), by taking the following into consideration: [0070] consider all the existing virtual machines as a new request of virtual machines with their specific demand of resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaty, regarding the Dynamic Placement of Virtual Machines For Managing Violations, to have included the prediction performance time series data being estimated by a prediction model having effectiveness with a predetermined criteria or more, to a target identifying the first candidate burstable instance because it would improve over instance consolidation in reducing the amount of required capacity and the rate of service level agreement violations. Using the Cloud Resource Placement Optimization and Migration Execution of Udupi would continuously improve resource utilization for the cloud providers.
Allowable Subject Matter
Regarding claim 5 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 rejections.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2015/0169366; US Pub No. 2021/0160162; US Pub No. 2016/0055038; US Pub No. 2012/0079480; US Pub No. 2015/0289146; US Pub No. 2003/0028642; US Pub No. 2021/0160137; US Pub No. 2017/0118283; US Pub No. 2017/0068556; US Pub No. 2013/0339136; US Pub No. 2014/0019415; US Pub No. 2020/0167189; US Pat No. 5,343,465; US Pub No. 2018/0097744; US Pub No. 2020/0004601; US Pub No. 2021/0103795; US Pub No. 2012/0246638; US Pub No. 2020/0027014; US Pub No. 2012/0096165; and Jens Ehlers (Self-Adaptive Performance Monitoring for Component-Based Software Systems, 20. April 2012).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        7/16/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and displaying result," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        2 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and displaying result," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        3 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification paras 2, 9, 14, 22-29). 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        4 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        5 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.